Quillian, Presiding Judge.
Claimant appeals from the judgment of the trial court affirming the denial of his claim by the Board of Workmen’s Compensation. It is urged that the findings of fact entered are not supported by the testimony and therefore do not support the order. Held:
Submitted January 12, 1977
Decided January 28, 1977.
Murphy, Witcher & Murphy, Jack F. Witcher, for appellant.
Sartain & Carey, Joe B. Sartain, Jr., Robert L. Husby, Jr., for appellees.
Among the portions of the administrative law judge’s ruling which are attacked in claimant’s brief is a paragraph regarding the claimant’s credibility which the full board, in passing upon the appeal and otherwise approving the findings, did not adopt but expressly excluded. Instead, according to the recitation in the order, the members of the board, acting in their capacity as de novo finders of fact, considered all relevant testimony affecting claimant’s credibility and affirmed the law judge’s ruling. Thus, the claimant’s contention as to this matter is without merit.
We have also considered the evidence with regard to two findings of fact and hold that such findings are not subject to the attacks made.

Judgment affirmed.


Stolz and Shulman, JJ., concur.